                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


 Ricardo Garza Ramirez,                            )         C/A No.: 4:18-3090-RBH-KDW
                                                   )
                         Plaintiff,                )
                                                   )                      ORDER
           v.                                      )
                                                   )
 Investigator S. Banister, Investigator            )
 Number Two, Police Officer Name                   )
 Unknown One, and Police Officer Name              )
 Unknown Two,                                      )
                                                   )
                         Defendants.               )

         This is a civil action filed by a pretrial detainee. Therefore, in the event that a limitations
issue arises, Plaintiff shall have the benefit of the holding in Houston v. Lack, 487 U.S. 266
(1988) (prisoner’s pleading was filed at the moment of delivery to prison authorities for
forwarding to district court). Under Local Civil Rule 73.02(B)(2) (D.S.C.), pretrial proceedings
in this action have been referred to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

          The court has granted Plaintiff’s Motion for Leave to Proceed in forma pauperis. ECF
No. 10.

TO THE CLERK OF COURT:

        This case is subject to summary dismissal based on an initial screening conducted
pursuant to 28 U.S.C. § 1915 and/or 28 U.S.C. § 1915A. Therefore, the Clerk of Court shall not
issue the summons of forward this matter to the United States Marshal for service of process at
this time.

        If Plaintiff files an amended complaint during the objections period of the
contemporaneously issued Report and Recommendation in this case, the Clerk of Court is
directed to recommit this matter back to the assigned magistrate judge for further review.

        The Office of the Clerk of Court shall not enter any change of address submitted by
Plaintiff which directs that mail be sent to a person other than Plaintiff unless that person is an
attorney admitted to practice before this court who has entered a formal appearance.
TO PLAINTIFF:

         Plaintiff must place the civil action number listed above (4:18-3090-RBH-KDW) on any
document provided to the court pursuant to this Order. Any future filings in this case must be
sent to the address below (Post Office Box 2317, Florence, South Carolina 29503). All
documents requiring Plaintiff’s signature shall be signed with Plaintiff’s full legal name written
in Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed name” format used in
the Electronic Case Filing System. In all future filings with this court, Plaintiff is directed to use
letter-sized (8½ inches by 11 inches) paper only, to write or type text on one side of a sheet of
paper only and not to write or type on both sides of any sheet of paper. Plaintiff is further
instructed not to write to the edge of the paper, but to maintain one inch margins on the top,
bottom, and sides of each paper submitted.

          Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important
notice:

          You are ordered to always keep the Clerk of Court advised in writing (Post
          Office Box 2317, Florence, South Carolina 29503) if your address changes for
          any reason, so as to assure that orders or other matters that specify deadlines for
          you to meet will be received by you. If as a result of your failure to comply with
          this Order, you fail to meet a deadline set by this court, your case may be
          dismissed for violating this Order. Therefore, if you have a change of address
          before this case is ended, you must comply with this Order by immediately
          advising the Clerk of Court in writing of such change of address and providing the
          court with the docket number of all pending cases you have filed with this court.
          Your failure to do so will not be excused by the court.

          IT IS SO ORDERED.


December 28, 2018                                              Kaymani D. West
Florence, South Carolina                                       United States Magistrate Judge


     Plaintiff’s attention is directed to the important WARNING on the following page.




                                                   2
    IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

         WARNING TO PRO SE PARTY OR NONPARTY FILERS
     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted
for filing, including pleadings, exhibits to pleadings, discovery responses, and any other
document submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a
party or nonparty filer should not put certain types of an individual’s personal identifying
information in documents submitted for filing to any United States District Court. If it is
necessary to file a document that already contains personal identifying information, the personal
identifying information should be “blacked out” or redacted prior to submitting the document
to the Clerk of Court for filing. A person filing any document containing their own personal
identifying information waives the protection of Rule 5.2(a) by filing the information without
redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may
include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may
include only the last four digits of these numbers.

2. Protection of other sensitive personal information -- such as driver’s license numbers and alien
registration numbers -- may be sought under Rule 5.2(d)(Filings Made Under Seal) and (e)
(Protective Orders).




                                                3
